         Case 1:19-cv-00890-KRS Document 35 Filed 03/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 FRANK BLAZQUEZ,

                Plaintiff,

        vs.                                             CIV. NO. 1:19-cv-00890-KRS

 ANDREW SAUL,
 Commissioner of Social
 Security,

                Defendant.


                                             ORDER

       THIS MATTER is before the Court upon the parties’ Joint Stipulation to Award of

Attorney Fees Pursuant to the Equal Access to Justice Act. (Doc. 34). Having considered the

relevant filings, the Court finds that the motion is due to be GRANTED. It is therefore

ORDERED that attorney fees are awarded under the Equal Access to Justice Act, 28 U.S.C.

§ 2412(d), payable to Plaintiff and delivered to Plaintiff’s attorney in the amount of $5,000.00.

See 28 U.S.C. § 2412(d); see also Astrue v. Ratliff, 560 U.S. 586, 598 (2010) (EAJA fees are

paid to the prevailing party, not the attorney). IT IS FURTHER ORDERED THAT, if

Plaintiff’s counsel receives attorney fees under both the EAJA and 42 U.S.C. § 406(b) of the

Social Security Act, Plaintiff’s counsel shall refund the smaller award to Plaintiff. See Weakley v.

Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
